296 U.S. 631
56 S. Ct. 154
80 L. Ed. 448
H. Newkirk WHEELER, petitioner,v.Robert E. CLARK, United States Marshal, etc.*
No. 449.
Supreme Court of the United States
October 28, 1935

Mr. Lin William Price, of Los Angeles, Cal., for petitioner.
The Attorney General, for respondent.


1
For opinion below, see Wheeler v. U. S., 77 F.(2d) 216.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Ninth Circuit denied.



*
 Rehearing denied 296 U.S. 663, 56 S. Ct. 246, 80 L. Ed. 473.